Citation Nr: 0336895	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  98-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as due to undiagnosed illness. 

2.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
manifested by heart palpitations, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

7.  Entitlement to service connection for disability 
manifested by nervousness, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by sleep difficulties, to include as due to 
undiagnosed illness.

9.  Entitlement to service connection for disability 
manifested by memory problems, to include as due to 
undiagnosed illness.

10.  Entitlement to service connection for disability 
manifested by testicular nodules, to include as due to 
undiagnosed illness.

11.  Entitlement to service connection for speech 
difficulties, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had active duty service from November 1988 to 
November 1992, including service in the Southwest Asia 
Theater of operations.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997, July 1997, and 
February 1998 rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the case to the RO in February 2000 and November 2001.  The 
veteran testified at a Board hearing in Washington, D.C. in 
September 2001.  Pursuant to the November 2001 remand, the 
veteran was scheduled for a VA examination.  However, the 
veteran failed to report.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran's astigmatic refractive error of the right 
eye is not a disability for VA compensation purposes.  

3.  The veteran does not have a current left eye disability. 

4.  The veteran's weight loss, fatigue, nervousness, sleep 
difficulties, memory problems, and speech difficulties have 
been attributed to a known medical diagnosis of post-
traumatic stress disorder (PTSD), which was first manifested 
after the veteran's active duty service and is otherwise 
unrelated to such service. 

5.  The veteran's testicle complaints have been attributed to 
a known medical diagnosis of epididymo-orchitis, which was 
first manifested after the veteran's active duty service and 
is otherwise unrelated to such service.   

6.  The veteran's headache complaints have been attributed to 
a known medical diagnosis of tension and anxiety headaches, 
which was first manifested after the veteran's active duty 
service and is otherwise unrelated to such service. 

7.  The veteran does not have a chronic disability manifested 
by heart palpitations or muscle pain.  


CONCLUSIONS OF LAW

1.  Eye disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2003).

2.  Chronic disability manifested by headaches, heart 
palpitations, muscle pain, weight loss, fatigue, nervousness, 
sleep difficulties, memory problems, testicular nodules, and 
speech difficulties was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an April 1998 statement of the case and 
June 2003 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims, and in an August 2002 
letter, he was informed of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir.  2003).  However, 
in the present case the veteran's representative has 
certified in an August 2003 VA Form 646 statement that 
appellate review is desired on the evidence now of record.  
There has also been no other indication from the veteran that 
he has any further evidence to submit.  The Board therefore 
finds that there is no prejudice to the appellant as a result 
of any legal deficiency in the VCAA notice furnished by 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  It is clear 
from communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, Social Security Administration 
records, VA medical records, VA examinations, Persian Gulf 
Registration form, and lay witness statements.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  The veteran was scheduled 
to appear for a June 2003 VA examination, but he failed to 
report.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran failed to report for a scheduled VA examination 
in June 2003.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
The issues before the Board involve claims of entitlement to 
service connection.  Accordingly, the Board will proceed to 
consider the appeal on the merits based on the existing 
record.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Eye Disability

The veteran's essential argument is that he has eye problems 
that he believes is related to service.  VA visual 
examination in November 1996 indicated that the veteran was 
diagnosed with astigmatic refractive error of the right eye.  
Because the veteran's right eye problems have been attributed 
to a known clinical diagnosis, entitlement to service 
connection pursuant to 38 C.F.R. § 3.317 is not warranted. 

The Board must also consider entitlement to service 
connection on a direct basis pursuant to 38 C.F.R. § 3.303.  
However, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  

As for the left eye, VA visual examination in November 1996 
indicated that visual acuity without glasses was 20/20.  
Pupils were equal, round and reactive to light and there were 
no afferent papillary defect.  Extraocular muscles were full 
and intact.  There was no evidence of retinal holes, tears or 
detachments.  Without any objective signs or symptoms found 
on examination, or otherwise in the record, service 
connection for left eye problems is not warranted under 38 
C.F.R. §§ 3.317.  VA visual examination in November 1996 also 
did not find any current eye disability involving the left 
eye.  Without a current left eye disability, service 
connection cannot be granted pursuant to 38 C.F.R. §§ 3.303.  
As a result, service connection is not warranted for eye 
disability.     

Headaches

The veteran stated that he experiences chronic headaches, 
which he attributes to service.  VA brain examination in 
January 1997 indicated that the veteran complained of 
headaches that would last all day and would otherwise 
increase if he would move his head around.  Neurological 
examination was unremarkable.  The diagnosis was tension and 
anxiety-associated headaches.  No abnormalities were noted on 
physical examination and no evidence of migraine.  Because 
the headaches have been attributed to a known clinical 
diagnosis, entitlement to service connection pursuant to 38 
C.F.R. §§ 3.317 is not warranted.  

The Board must also consider entitlement to service 
connection on a direct basis pursuant to 38 C.F.R. § 3.303.  
While there is a current diagnosis of tension or anxiety-
associated headaches, service medical records are negative 
for complaints of or treatment for headaches in service.  
There was also no clinical findings of headache problems on 
separation examination in October 1992.  Additionally, there 
is no competent medical evidence relating the veteran's 
tension or anxiety-associated headaches to service.  As noted 
above, the veteran failed to report for a scheduled VA 
examination in June 2003, which was to determine, in part, 
the etiology of the veteran's headaches.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Therefore, without evidence 
relating the current headaches to service, service connection 
is not warranted.     

Heart Palpitation and Muscle Pain

The record shows no evidence of objective findings involving 
heart palpitations or muscle pain, or a diagnosed disability 
associated with heart palpitations or muscle pain.  VA 
examination in November 1996 indicated that cardiovascular 
system evaluation was normal to inspection and palpation.  
Murmurs, rubs, and gallops were absent.  Social Security 
Administration records included a March 2002 examination 
report that included a diagnosis of pain in knees, most 
probably muscular.  April 1996 chest x-rays were also normal.  
However, no objective signs or symptoms involving muscle 
problems were found on examination.  Additionally, as noted 
above, the veteran failed to report for a scheduled VA 
examination in June 2003, which was to determine, in part, 
the nature and extent of the veteran's muscle pain and heart 
palpitations.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  As a result, 
there is no evidence of record that shows objective symptoms 
or signs of heart palpitations or muscle pain to warrant 
service connection pursuant to 38 C.F.R. § 3.317, nor is 
there competent medical evidence of a diagnosed condition 
involving heart palpitations or muscle pain to warrant 
service connection under 38 C.F.R. § 3.303.  As such, the 
veteran's service connection claim for heart palpitation and 
muscle pain is not warranted.     

Weight Loss, Fatigue, Nervousness, Memory problems, and Sleep 
and Speech Difficulties

The veteran's essential contention is that his weight loss, 
fatigue, nervousness, memory problems, and sleep and speech 
difficulties are related to service.  In support of his 
claims, witness statement from C.S. received in January 1998 
indicated that she knows that the veteran has speech problems 
and memory difficulty, and worries about everything.  The 
medical evidence supports these statements.    

VA mental examination in November 1996 attributed the 
veteran's sleep difficulties, nervousness, fatigue, and 
weight loss to PTSD.  Additionally, VA mental examination in 
January 1997 attributed the veteran's speech difficulties and 
memory problems to his PTSD.  Nevertheless, because the 
veteran's symptoms listed above have been attributed to a 
known clinical diagnosis, entitlement to service connection 
pursuant to 38 C.F.R. §§ 3.317 is not warranted.  

The Board must also consider entitlement to service 
connection on a direct basis pursuant to 38 C.F.R. § 3.303.   
A review of the record shows that service connection for PTSD 
has been denied by the RO in a March 1997 rating decision due 
to the fact that there are no verified in-service stressors, 
which are required element for service connection for PTSD.  
38 C.F.R. § 3.304(f).  The veteran did not file a notice of 
disagreement to initiate an appeal from the March 1997 rating 
decision.  The February 1995 rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  The veteran has not applied 
to reopen his claim and no evidence has been submitted since 
the March 1997 rating decision tending to show in-service 
stressors.  

Testicular Nodules

In regard to the veteran's claim of entitlement to testicular 
nodules, the veteran testified at his hearing that the 
examiner from his service separation examination informed him 
that he had a lump on one testicle.  Lay statement from C.S. 
received January 1998 also indicated that she is aware of the 
lumps on his testicles.  VA medical records from August 1996 
show that bilateral examination demonstrated a 1 cm by 1 cm 
cystic lesion at the right scrotum, most probably an 
epididymis is noted.  The diagnosis was epididimo-orchitis.  
VA examination in February 1998 confirmed these findings on 
examination.  Examination revealed a 1 cm by 1 cm round 
cystic mass in the scrotal sac on the right side and it was 
separate from the testes and appeared to be in the epididymis 
area.  There was also a smaller cystic mass palpated at the 
epididymal area of the left testicle.  The examiner diagnosed 
the veteran as having bilateral epididymal cysts.  

Because the veteran's testicular nodules have been attributed 
to a known clinical diagnosis, entitlement to service 
connection pursuant to 38 C.F.R. §§ 3.317 is not warranted.  
The Board must also consider entitlement to service 
connection on a direct basis pursuant to 38 C.F.R. § 3.303.  
Service medical records, including the separation examination 
report in October 1992, was negative for any testicle 
problems.  Regardless of whether the veteran did or did not 
have testicle problems in service, there is no competent 
medical evidence linking the veteran's epididimo-orchitis to 
service.  As noted above, the veteran failed to report for a 
scheduled VA examination in June 2003, which was to 
determine, in part, the etiology of the disability.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Without 
competent medical evidence linking the veteran's epididimo-
orchitis to service, service connection cannot be granted.      
  
Conclusion

The Board has also considered the veteran statements and 
testimony, as well as those from the two lay witness 
statements, and they have been given weight as to their 
observation for symptoms and limitations caused by the 
symptoms at issue.   However, it does not appear that the 
veteran or the two lay witnesses are medically trained to 
offer any opinion as to diagnosis or causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Therefore, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to service connection for eye disability, 
disability manifested by headaches, heart palpitations, 
muscle pain, weight loss, fatigue, nervousness, sleep 
difficulties, memory problems, testicular nodules, or speech 
difficulties.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).  


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



